Title: From Richard Varick to Jonathan Trumbull, Jr., 18 December 1781
From: Varick, Richard
To: Trumbull, Jonathan, Jr.


                        
                            Poughkeepsie Decr 18. 1781 11 O Clock P.M.
                        
                        The late Hour of the Night and the Necessity of my rising at the Dawn of Day to  to
                            proceed with Colo. Udny Hay to Fish Kill must be my Apology for this short Scroll I can now afford you in Answer to your
                            Favor of the 10th of Oct. continued to the 12th for which I render You many Thanks. Some other Evening will soon be
                            devoted to the Discharge of that Debt of Friendship. I have only to regret that Phila. not Newburgh are
                            your Winter Quarters, & that I shall be moping in my Office the Hours I ought to devote to the agreeable Circle of
                            your family, to hear You recount the feats of a glorious Campaign.
                        I can only press on you then the absolute Necessity of procuring some Money for the
                            Writers, or I shall lose them from absolute Necessity as they are daily accumulating certain
                            Debts. I hope the Gentn of the Family will also receive some Cash & I share with them, to defray the Charges of my
                            Board & some other Incidental Affairs.
                        My Attention has been so much confined at home that my Law Practice has barely supplied me with a few Dollars
                            for Partial Expences & I have not read Law at all I expect to do more of both this Winter, as I
                            stand a fair Candidate for a full Proportion of C Business as much as my Avocations from my
                            Public Office will with Propriety admit of. If 50 Dollars ⅌ Month is punctually paid, I run no Hazard of retaining the
                                writers I have or at least gaining others equally good They will I believe withdraw their
                            Applications for an Allowance of Rations if their Pay is secure.
                        I wish You to expedite An Answer to my Letters, as this goes by this week’s Post I shall expect an Answer by
                            the 1st of Jany 1782.
                        Since Your Departure I have not been able to get from our impoverished Quarter Masters, any Forage or any
                            thing else except bad Candles & worse wood, some which was cut by the blasted Arnolds Orders in 1780 such as White
                            Wood, Bass, Swamp Oak & the like, now perfectly water soaken. This did not arrive till within
                                3 weeks & is nearly expended, before which I purchased & fear that I shall again be
                            obliged to do the same as there is no Prospect of a further Supply, the River being half closed & impassable with
                            Craft or Sleighs. As to Forage the Lord may know how I shall be supplied—I have borrowed from my Landlord till now, he is
                            obliged to Purchase (having no Farm) & I have no Cash, to supply two Horses with Forage. I have been obliged to
                            buy , my first being  for Services.
                        I pray for better Times—I beg my Regards to Colo. Tilghman & all the Family—most Respectfully
                            to Mrs Washington. With Esteem & Regard, I remain very Affectionately Your sincere Friend
                        
                            Richd Varick
                        
                    